     Case 3:19-cr-00090-S Document 78 Filed 04/05/20            Page 1 of 15 PageID 231



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

 UNITED STATES OF AMERICA,


 v.                                                       No.     3:19-CR-90-S

 ELKIN ACOSTA LOPEZ


                 RESPONSE IN OPPOSITION TO DEFENDANT’S
                MOTION FOR RELEASE PENDING SENTENCING

        Defendant Elkin Acosta Lopez moves to be released after having been found

guilty but awaiting sentencing on the basis of a generalized risk of infection by the novel

coronavirus. See Doc. No. 77 (Def.’s Emergency Motion for Release Due to COVID-19

Pandemic). Defendant, however, has not demonstrated by clear and convincing evidence

that he is unlikely to “flee or pose a danger to the safety of any other person or the

community if released[.]” 18 U.S.C. § 3143(a)(1). For reasons cited below, the

defendant’s motion should be denied.

I.      FACTUAL AND PROCEDURAL HISTORY

        Defendant Elkin Acosta Lopez is a foreign national from the country of Colombia.

Defendant propped up his business in his home country by laundering stolen jewelry and

diamonds from violent Hobbs Act robberies. The robbers, who have connections to

Defendant, used a combination of violence and firearms to steal the jewels from the

traveling jewelers. Defendant and other jewelry launderers play an integral role in the
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20              Page 2 of 15 PageID 232



large conspiracy—that is, defendant and other fences laundered the stolen proceeds, thus

providing funds that fueled the violent robberies.

       In June 2016, five Hobbs Act robbers used force, violence, and a firearm to steal

the jewelry from Victim 1. See United States v. Johnnattan Ramirez, 3:16-CR-326-N.

Victim 1, who did not want to lose his jewels, fought back to hold onto his uninsured

jewels. While he held on for his life and his jewels, some of the Hobbs Act robbers—

nee, associates of Defendant—stabbed and punched Victim 1. Eventually, Victim 1 lost

control of his jewels. But after relinquishing his jewels, one of the robbers kicked him in

the head. With Victim 1’s jewelry in tow, the robbers left Victim 1 on the ground to die.

       Immediately thereafter, the robbers called Defendant, who was in the country of

Colombia at the time. Defendant, seeing a business opportunity, flew into the United

States to meet the robbers in Houston, Texas. Defendant met with the robbers in a hotel

room to negotiate the jewelry purchase. The criminals collectively agreed on a price, and

Defendant handed over thousands of dollars in cash and arranged for tens of thousands of

dollars in cash to be delivered in New York and back in Colombia to the robbers and

their associates. By the point the parties agreed on a price, Victim 1’s family was

experiencing the tragic and unthinkable loss of a loved one.

       Multiple cooperating witnesses indicated that defendant Elkin Acosta Lopez knew

of the death of the traveling jeweler before he bought the stolen proceeds. Yet

Defendant—with greed in his eyes and poison in his heart—went ahead with the deal and

laundered the criminal proceeds from Victim 1. Defendant took the loot back to

Colombia, where it could be sold to turn a profit.


                                             2
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20            Page 3 of 15 PageID 233



      Defendant Elkin Acosta Lopez has helped launder stolen jewelry from Hobbs Act

robberies on other occasions. The Government intends to present evidence at his

sentencing hearing regarding these occasions. But suffice it to say Defendant is

connected to robberies, through the laundering of criminal proceeds, on four occasions.

Defendant’s criminal network expanded across two separate crews—the Malpica crew

and the Ramirez crew. Numerous cooperating witnesses from both crews indicated that

Defendant knew he was buying jewels from robberies. See Ramirez, 3:16-CR0326-N;

United States v. Johnathan Malpica et. al., 3:16-CR-56-L. All but two of twenty-one

robbers has been sentenced. In the Ramirez case, the Honorable Judge Godbey has

sentenced defendants to 13,15, and 25 years, respectively.

      On February 21, 2019, a federal grand jury in the Northern District of Texas

charged Defendant with one count of conspiracy to launder monetary instruments, in

violation of 18 U.S.C. § 1956(a)(1)(A)(i) and (h). The conspiracy relates to Defendant’s

decision to launder proceeds after the death of Victim 1. On March 18, 2019, the FBI

arrested Defendant in New York, New York, after he had taken a flight from Bogota,

Colombia, to New York. Agents met Defendant at the airport.

      On that same day, Defendant appeared before a United States Magistrate Judge in

the Eastern District of New York, Brooklyn Division. See Doc. 6 (Rule 5 Documents).

Defendant was ordered detained pending his transfer to the Northern District of Texas.

See id. On March 29, 2019, Defendant appeared before United States Magistrate Judge

Rebecca Rutherford for an initial appearance. See Doc. No. 13. Defendant waived his




                                            3
     Case 3:19-cr-00090-S Document 78 Filed 04/05/20           Page 4 of 15 PageID 234



right to a detention hearing and was ordered detained by Judge Rutherford pending the

outcome of this case. See id.

2.      LEGAL STANDARDS

        Pursuant to Federal Rules of Criminal Procedure, Rule 46(c), Section 3143(a)

governs the defendant’s release because the defendant has been found guilty and is

awaiting sentencing. Further, unlike pretrial, where the burden rests upon the

government to establish flight risk or safety risk, the burden now rests upon the defendant

to show by “clear and convincing evidence” that he is not likely to flee or pose a danger

to the safety of another person or to the community. Fed. R. Crim. P. 46(c); 18 U.S.C.

§ 3143(a)(1). Courts should consider the following factors in determining whether a

person poses a flight risk or a danger to the community: (1) the nature and circumstances

of the offense charged; (2) the weight of the evidence; (3) the defendant’s history and

characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

3.      ARGUMENT AND ANALYSIS

        A.    Defendant is a danger to public safety and a flight risk, and thus should
              be detained.

        Defendant’s motion, which focuses primarily on the potential of a COVID-19

outbreak in his facility, largely ignores the factors that this Court must consider in

determining whether a defendant should be detained pending sentencing. Those factors

strongly support the defendant’s continued detention.




                                              4
   Case 3:19-cr-00090-S Document 78 Filed 04/05/20             Page 5 of 15 PageID 235



               i.    Nature and circumstances of this offense (3142(g)(1))

       Defendant is part of a horrific and violent gang of over 25 South American

gangsters who travel across the United to commit violent robberies of traveling jewelers

and then launder the proceeds from the offenses. Defendant is key to the success of the

criminal enterprise. Indeed, Defendant, as well as other fences, create a market for the

stolen jewelry, and, in effect, put hits on the heads of traveling jewelers.

       Everyone involved in the criminal enterprise wins in the name of violence and

greed. The Hobbs Act robbers get cash for their robberies by laundering the proceeds.

And Defendant wins—and his network of fences—because they buy jewelry on the cheap

to turn a profit.

       To conceal the criminal offenses, the robbers used fake identification documents,

wore masks and gloves, switched out license plates, and employed burner phones. The

hits on the traveling jewelers took no more than thirty seconds. With lookout vehicles,

rendezvous points, nominee bank accounts, and international fences, the criminal

conspiracy exhibited a degree of sophistication that is unmatched. This sophistication

helped the criminal enterprise escape justice for decades.

       The FBI and the United States Attorney’s Office charged two groups of these

Hobbs Act robbers as part of the Ramirez and Malpica crews. All 21 defendants

connected to the Ramirez and Malpica crews entered guilty pleas. See Ramirez, 3:16-

CR0326-N; United States v. Johnathan Malpica et. al., 3:16-CR-56-L. Other fences,

similarly situated to Defendant, have been charged and entered guilty pleas. See United




                                              5
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20             Page 6 of 15 PageID 236



States v. Romelio Riveron, 3:19-CR-349-K; United States v. Rubenhay Pinkhasov, 3:19-

CR-316-B.

       But such work did not come easy. To bring the robbers and fences/launderers to

justice, the FBI and the United States Attorney’s Office spent an innumerable amount of

time and investigative resources to solidify the cases against these violent offenses. Over

a three-year investigation, the investigative team learned that the criminal network

expanded across the United States into Mexico and South America. In fact, during this

case, the investigative team issued hundreds of subpoenas, executed over 50 search

warrants, conducted an undercover sting operation, and sought and obtained extradition

of approximately eight Colombian nationals.

       Stage two of the investigation has focused on people like Defendant—the money

launders—who created the market of violence by laundering the stolen proceeds. Again,

without people like Defendant and his criminal band of money launders, the robbers

would be left with a bunch of jewelry (and no cash). Defendant entered into this

conspiracy because he saw a business opportunity, and he helped launder at least a

million dollars in stolen jewels and diamonds. What some might argue were merely

illicit business transactions were actually creating a lucrative market that incentivized

deadly robberies of people nationwide.

              ii.    Weight of the evidence (3142(g)(2))

       The weight of the evidence is overwhelmingly strong against Defendant. Multiple

cooperating witnesses state in no uncertain terms that Defendant laundered stolen

jewelry. They also indicated that Defendant knew that the jewelry came from robberies,


                                              6
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20            Page 7 of 15 PageID 237



and they state that he was aware before he laundered the stolen jewelry in June 2016 that

Victim 1 had died.

       Investigators obtained flight records, hotel records, email records, cell phone

records, bank records, and cell-site data to corroborate the multiple cooperating witness

statements. Defendant entered a guilty plea almost immediately after his arrest and

detention. Thus, the weight of the evidence of Defendant and his laundering activities

cuts in favor of not letting a foreign-national released pending sentencing.

              iii.   Defendant’s history and characteristics (3142(g)(3))

       Defendant is a foreign national, who supports his business located in the jewelry

district of Bogota, Colombia, by laundering stolen jewelry from Hobbs Act robberies—

the same Hobbs Act robbers who use violence and firearms to perfect the crime.

Defendant has associates in Bogota, Colombia, and New York, who are also involved in

the money-laundering conspiracy.

       Defendant has no family ties, business ties, employment ties, and frankly, any

legitimate connection at all to the United States.

       During his arrest in March 2019, Defendant was in possession of a series of

checks drawn on someone else’s bank account but that were made out him. All had been

pre-signed and were suspiciously under the $10,000 reporting threshold. The five

checks—that were also dated for different dates—added up to $33,400. Defendant also

was in possession of travelers’ checks of more than $35,000. Given defendant’s criminal

disposition and past conduct, it is a fair inference is that Defendant was coming back into

this country to commit future crimes, not look at the Statue of Liberty.


                                              7
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20             Page 8 of 15 PageID 238



       Furthermore, Defendant has connections to very wealthy individuals in Colombia,

not to mention his own substantial assets. Indeed, he has amassed his own wealth from

running a successful jewelry business for over twenty years. This wealth, as well as the

connection of his wealthy friends, could be used to get him across the border and back

home to Colombia if released from custody prior to the completion of his criminal

prosecution.

       In sum, Defendant is an extreme flight risk given his background, history, and

characteristics. And the Government believes that Defendant will be gone and on his

way to Colombia if released pending sentencing for such a serious criminal offense.

Defendant is facing substantial prison time given his crime of laundering stolen jewelry

connected to violent Hobbs Act robbers. Defendant’s family, employment, and life are

all in the country of Colombia. There is nothing connecting Defendant to the United

States other than a criminal indictment, a guilty plea, and the prospect of substantial

prison time. A “friend” next to the border of Canada does not provide any assurance that

defendant will appear for his sentencing. If anything, this presents the perfect

opportunity for escape.

               iv.   Nature and seriousness of the danger to another person or the
                     community posed by release (3142(g)(4))

       While Defendant did not commit the violent offenses himself, he knowingly

helped create a market that incentivized these crimes. Indeed, even after a man was

killed a violent robbery, Defendant helped launder the proceeds. This indicates that he

will go to great lengths to benefit himself. And anyone who does this crime—that is



                                              8
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20            Page 9 of 15 PageID 239



laundering jewels after a felony murder—is not someone who can be trusted on pretrial

release.

       B.     Officials have established comprehensive measures to avoid—and, if it
              becomes necessary, address—a COVID-19 infection.

       Defendant’s motion for release is largely premised on the health risks he might

face from a potential COVID-19 outbreak. But the existence of a pandemic, in and of

itself, cannot be used by any and every defendant to avoid pretrial detention, especially in

the circumstances here. See supra Section A; see also Martin, 2020 WL 1274857, at *3

(rejecting similar argument based on existence of COVID-19 after reviewing the factors

outlined in the Bail Reform Act).

       Defendant does not claim to be infected by COVID-19 such that he might be a

danger to other prisoners. See 18 U.S.C. § 3142(e)(2) (directing the court to consider the

safety of “any other person and the community”). Instead, Defendant relies on the

speculative possibility that another person might cause him to become infected. Even

assuming this Court could weigh such a speculative risk, the defendant does not account

for officials’ precautions to protect against and mitigate any spread of COVID-19.

       For instance, BOP has been planning for potential COVID-19 transmissions since

January 2020. And, on March 13, 2020, BOP announced that it was implementing the

Coronavirus (COVID-19) Phase Two Action Plan (“Action Plan”) in order to minimize

the risk of COVID-19 transmission into and inside its facilities. It has continued to




                                             9
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20                   Page 10 of 15 PageID 240



modify is operation plans as needed to mitigate the spread of COVID-19. Its updated

plan provides for the following1:

                Screening of Inmates and Staff: All newly arriving BOP inmates are

screened for COVID-19 symptoms and exposure risk factors. Asymptomatic inmates

with exposure risk factors are quarantined; symptomatic inmates with exposure risk

factors are isolated and tested pursuant to local health authority protocols. In areas with

sustained community transmission, all facility staff will be screened for self-reported risk

factors and elevated temperatures.

                Suspension of Social Visits and Tours: BOP has suspended all social visits,

such as visits from friends and family, to limit the number of people entering the facility

and interacting with detainees. To ensure that familial relationships are maintained,

BOP has increased detainees’ telephone allowance to 500 minutes per month. Tours of

facilities have also been suspended.

                Suspension of Legal Visits: BOP also has placed a 30-day hold on legal

visits—to be reevaluated at the end of 30 days—though such visits will be permitted on a

case-by-case basis after the attorney has been screened for infection under the screening

protocol outlined above. Confidential legal calls are being allowed to ensure access to

counsel.

                Suspension of Inmate Movements: BOP also has ceased the movement of

inmates and detainees among its facilities, though there will be exceptions for medical


       1
           The BOP Implementing Modified Operations plan is available at:
https://www.bop.gov/coronavirus/covid19_status.jsp.



                                                  10
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20                  Page 11 of 15 PageID 241



treatment and similar exigencies, this precaution will prevent transmissions between

institutional populations. Inmate and detainee movement may continue as required to

operate judicial proceedings or to process transfers related to forensic studies, writs,

Interstate Agreements on Detainers, medical or mental health reasons, and residential

facility placement.

              Modified Operations: The plan requires wardens at BOP facilities to

modify operations in order to maximize social distancing.

              Staff Training and Travel: Official staff travel, with the exception of

relocation travel, is suspended. All staff training is suspended (to include conferences

and meetings), with the exception of basic training for new staff.

       As for the local pretrial detention facilities the Marshals Service contracts with,

each has their own internal procedures as to how they are dealing with the COVID-19

virus and are following CDC guidelines to the best of their ability.2 Each facility has

updated their intake procedures, which includes screening each new inmate for COVID-

19 symptoms, and will deny entry into their facility if an inmate demonstrates any

symptoms.

       Taken together, these measures should sharply mitigate the potential risks of

COVID-19 transmission within a detention facility. In light of this, the mitigated risk

that Defendant will be infected as a result of detention does not justify release.

Defendant’s speculative concerns to the contrary should not be able to trump the careful


       2
         CDC guidelines can be found at: https://www.cdc.gov/coronavirus/2019-
ncov/community/correction-detention/guidance-correctional-detention.html.



                                                 11
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20                     Page 12 of 15 PageID 242



balance of factors prescribed by Congress in determining whether he is properly subject

to pretrial detention. See, e.g., Martin, 2020 WL 1274857, at *3.

        C.      The existence of COVID-19 does not justify releasing defendant.

        While the COVID-19 virus is new, health-related claims by detainees are not.

Courts have generally recognized that (1) “it is a rare case in which health conditions

present an ‘exceptional reason’” to allow for release where otherwise detention would be

warranted, United States v. Wages, 271 F. App’x 726, 728 (10th Cir. 2008), and (2)

reasonably necessary treatments are available in prison, and often times a prison setting

will provide superior care than a defendant can obtain on the outside, United States v.

Rodriguez, 50 F. Supp. 2d 717, 722 (N.D. Ohio 1999).3 And, as to COVID-19

specifically, courts have rejected the notion that detention facility officials are incapable

of addressing the threat posed. See Martin, 2020 WL 1274857, at *4 (noting “that the

correctional and medical staff at [the specific facility] are implementing precautionary

and monitoring practices sufficient to protect detainees from exposure to the COVID-19

virus”). Put simply, in light of officials’ efforts and precautions, the defendant has not

made—and likely cannot make—a factual record that his potential medical needs cannot

be met during detention. See, e.g., United States v. Smoot, No. 2:19-CR-20, 2020 WL

1501810, at *3 (S.D. Ohio Mar. 30, 2020) (rejecting motion based on increased risk from




        3
          See also United States v. Stanford, 722 F. Supp. 2d 803, 813 (S.D. Tex. 2010) (“As the United
States points out, Stanford is not the first pretrial detainee to suffer health issues. The FDC is well
equipped to provide appropriate medical attention to detainees who may require it. Moreover, Stanford
cites no case in which a defendant detained pending trial was entitled to release from detention because he
may have suffered infirmities while detained.”).


                                                    12
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20            Page 13 of 15 PageID 243



bronchitis and other respiratory ailments because defendant does not assert how

conditions are not being properly managed at detention facility).

       Locally and nationally, many courts have held that generalized concerns about the

risk of infection by the novel coronavirus do not outweigh the statutory flight and safety

considerations that counsel in favor of detention. See, e.g., United States v. Kerr, No.

3:19-CR-296-L, 2020 WL 1529180, at *3 (N.D. Tex. Mar. 31, 2020) (“Defendant has not

demonstrated why his speculative concern about an outbreak arises to an exceptional

circumstance as contemplated under Section 3145(c).”) (citing cases); see also Smoot,

2020 WL 1501810, at *3 (“The mere possibility of an outbreak at his facility does not

equate to a compelling enough reason to justify his release.”).

       Nor does the general prospect of viral infection create an “exceptional reason” that

makes detention inappropriate under 18 U.S.C. § 3145(c). See, e.g., Kerr, 2020 WL

1529180, at *3; United States v. Morris, No. 17-107(01), 2020 WL 1471683, at *4 (D.

Minn. Mar. 26, 2020). Although the Fifth Circuit has not given precision to what

constitutes an “exceptional reason,” courts have generally considered the term to refer to

circumstances that are unique, uncommon, or rare, United States v. Molina, No. 3:17-CR-

341-B, 2020 WL 58696, at *3 (N.D. Tex. Jan. 6, 2020), and have found that such

circumstances are not presented by conditions that are “no more out of the ordinary and

no more unique than those of other persons subject to detention,” United States v.

Posada, 109 F. Supp. 3d 911, 915 (W.D. Tex. 2015).

       Awarding defendant the relief he seeks would cause the Court to be flooded with

similar, generic requests. Each defendant would make the same argument and claim that


                                             13
  Case 3:19-cr-00090-S Document 78 Filed 04/05/20           Page 14 of 15 PageID 244



the speculative prospect of a COVID-19 outbreak justifies relief—regardless of their risk

of flight or threat to the community. See Kerr, 2002 WL 1529180, at *3; United States v.

Fitzgerald, No. 2:17-CR-295, 2020 WL 1433932, at *2 (D. Nev. Mar. 24, 2020)

(“Defendant’s argument applies equally to every detainee in detention; however, the

Court cannot release every detainee at risk of contracting COVID-19 because the Court

would then be obligated to release every detainee.”). And given the protective measures

being implemented, the specter of a COVID-19 outbreak is not materially greater in the

facility and should not warrant relief in the circumstances presented here. See Martin,

2020 WL 1274857, at *3-4; United States v. Steward, No. S1:20-CR-52, 2020 WL

1468005, at *1 (E.D.N.Y. Mar. 26, 2020) (“There is also no reason to find that the

defendant’s release would lessen the risk to his health presented by COVID-19.”). The

continued detention of this defendant (and those similarly situated) is necessary to ensure

public safety and does not endanger public health.

                              [Remainder of page left blank]




                                            14
     Case 3:19-cr-00090-S Document 78 Filed 04/05/20       Page 15 of 15 PageID 245



4.       CONCLUSION

         Defendant’s motion for release pending sentencing should be denied.



                                                 Respectfully submitted,

                                                 ERIN NEALY COX
                                                 United States Attorney

                                                 /s/Ryan R. Raybould
                                                 RYAN R. RAYBOULD
                                                 Assistant United States Attorney
                                                 1100 Commerce Street, Third Floor
                                                 Dallas, Texas 75242
                                                 214-659-8713
                                                 ryan.raybould2@usdoj.gov




                                            15
